Citation Nr: 1206646	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  05-34 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 31, 2007.

2.  Entitlement to a total rating for compensation purposes based on individual unemployabilty due to service-connected disabilities (TDIU) prior to July 31, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 



INTRODUCTION

The Veteran had active military service from February 1969 to August 1970. 

This matter comes to the Board of Veterans' Appeals  (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part, granted service connection for PTSD, assigning a 50 percent evaluation, effective June 30, 2004.  The RO granted an increased rating of 70 percent for PTSD in an October 2007 rating decision, effective July 31, 2007, and in a March 2008 rating decision granted the Veteran a TDIU, effective July 31, 2007.  

When this matter was initially before the Board in April 2009, the Board denied entitlement to a rating in excess of 50 percent for PTSD prior to July 31, 2007, and in excess of 70 percent from July 31, 2007.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in an April 2011 Memorandum Decision, vacated that part of the Board's April 2009 decision denying entitlement to a rating in excess of 50 percent prior to July 31, 2007, for PTSD, and remanded the case to the Board for compliance with the Memorandum Decision.  The Veteran did not challenge that portion of the Board's decision denying entitlement to a rating in excess of 70 percent for PTSD from July 31, 2007, and that claim is abandoned.  The Court found that the Board failed to consider whether the Veteran was entitled to a TDIU.  

The issue of entitlement to a TDIU prior to July 31, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to July 31, 2007, the Veteran's PTSD is manifested by no more than occupational and social impairment, with reduced reliability and productivity; and a GAF score of 45 at lowest during this period. 
CONCLUSION OF LAW

Prior to July 31, 2007, the criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  August 2004, March 2006, and June 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently re-adjudicated in an August 2008 supplemental statement of the case (SSOC).  

The Veteran's service treatment records (STRs), VA medical treatment records, private treatment records, and Social Security Administration (SSA) records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the severity of the Veteran's PTSD; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran seeks a rating in excess of 50 percent for PTSD prior to July 31, 2007.  He claims that his PTSD causes concentration problems, flashbacks, a depressed mood, social isolation, suicidal ideation, and impaired impulse control.  

The RO granted service connection for PTSD in January 2005, assigning a 50 percent rating, effective June 30, 2004, under 38 C.F.R. § 4.130, DC 9411.  In October 2007, the RO granted an increased rating of 70 percent for PTSD, effective July 31, 2007, under DC 9411.

In the April 2011 Memorandum Decision, the Court found that in its April 2009 decision, the Board did not provide an adequate statement of reasons or bases to explain why the Veteran's PTSD disability did not fit the criteria for a higher rating, and that the Board improperly based its decision on whether the Veteran had certain symptoms listed in 38 C.F.R. § 4.130, DC 9411, rather than assessing the overall occupational and social impairment caused by it. 
   
Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

In order for the Veteran to be assigned the next higher 70 percent evaluation, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown , 8 Vet. App. 240, 242-244 (1995). 

VA treatment records dated in June 2004 noted that the Veteran's trauma in service caused isolation and mistrust and that he struggled with intimacy.  He reported he had a wonderful Father's Day weekend with his 11 year old daughter.  Not homicidal, suicidal, or psychotic.  It was noted that the Veteran's therapy is to continue.  

An August 2004 VA mental health PTSD assessment noted that the Veteran had been unemployed since 1992.  He had tried self-employment, but that was few and far between.  He reported legal problems with still being on probation and thoughts of being dead, but no suicide attempts.  He reported flashbacks and combat dreams 2-3 times per week.  The impression was PTSD, chronic and delayed, severe.  

A November 2004 VA examination report noted the Veteran stated he had chronic problems with nightmares of combat experiences characterized by talking and yelling in his sleep, agitation, frequent awakenings, and generally poor quantity and quality of sleep.  He reported having problems in relationships with irritability and anger control but this had lessened since he stopped alcohol use.  He had worked for the postal service for 16 years but that employment was terminated in 1985 when he shot someone and was subsequently incarcerated.  Following his release he started his own janitorial business which, at one point, had 11 employees.  Following his mother's death in 1998, the business faltered and he closed it a few years later.

A mental status examination revealed the Veteran was cooperative, but guarded, his speech was relevant and coherent, but his thought processes appeared slow and deliberate, he was oriented times four, there was no evidence of hallucinations, delusions, or a loosening of thought processes or associations, such as might be seen in a psychotic disorder.  His mood was persistently sad with periodic episodes of crying appropriate to the content of his thoughts and topics discussed.  He denied suicidal or homicidal ideation, but admitted to thoughts of both.  He felt he would not act on these thoughts both due to his relationship with his daughter and his spiritual/religious beliefs.  He also had arousal symptoms including sleep difficulties, irritability, anger control problems, and poor concentration, but there was no evidence of impairment in reality testing and he was able to function on a daily basis.  By the Veteran's reports his symptoms have caused severely impaired social and emotional functioning characterized by depression and failed relationships.  He is cognitively intact in terms of memory, insight, and judgment.  The examiner noted that the Veteran's current PTSD symptoms were in the moderate range.  A diagnosis of PTSD was given and a GAF score of 46 was assigned. 

June 2005 VA treatment records noted that the Veteran's individual therapy allowed him to reconnect to the world.  Not suicidal, homicidal, or psychotic.  

An August 2005 private psychological report noted the Veteran was able to tend to his own grooming without difficulty and did his own cleaning, shopping, cooking, and handling of finances.  He drove to his examination and was unaccompanied.   His relationships with his family members were poor, but he did see his daughter frequently.  He had difficulty communicating and interacting with authority figures and reported no close friends.  He stated that he attended church on Sundays, but belonged to no organizations; he sometimes went out to dinner or saw a movie.  He reported that he did not experience mental interference with task completion; but his mental status examination revealed some difficulty with concentration on oral calculations.  

Mental status examination also revealed that the Veteran was not withdrawn and rapport was established.  His eye contact was adequate; but spontaneity and interaction were very excessive.  Psychomotor activity was fidgety and he acknowledged being very anxious about discussing his problems with a stranger.  He appeared motivated to do his best; his speech was intelligible.  He exhibited flight of ideas in his speech and he was very difficult to keep on topic.  His abstract thinking was adequate.  He reported that he did not experience illusions or delusions and did not exhibit any grandiosity.  He stated that he had suicidal and homicidal thoughts and had made suicide plans; but denied homicide plans or suicide or homicide attempts.  He denied auditory and visual hallucinations.  His mood and affect were very anxious, depressed, and agitated.  He reported difficulty going to sleep and staying asleep at night and that his energy level was okay but he experienced minimal pleasure in previously valued activities.  He stated that he usually felt alone and isolated and believed that others feared him.  His insight appeared adequate and his judgment fair.  The treating clinician found that the Veteran had severe emotional problems related to his Vietnam experiences.  A diagnosis of PTSD was given and a GAF score of 45 was assigned.

A VA examination was conducted in December 2005.  The examiner noted a review of the Veteran's claim file.  The Veteran reported social alienation, hypervigilance, emotional numbing and detachment, irritability, frequent nightmares, poor sleep, exaggerated startle reaction, hyperreactivity to Vietnam cues such as rain, avoidance of crowds, and depression related to social isolation and feelings of alienation.  He also reported that he had been married four times and all four of his wives had told him he was too controlling.  He had a 13-year old daughter he saw every day, who lived with her mother and he had a civil relationship with his ex-wife.  He attended church service every Sunday.  He reported that he had considered suicide many times when he felt lonesome and did not know what was wrong.  He denied any suicide attempts. 

On mental status examination, the Veteran presented as a large, imposing, casually-groomed man with depressed mood and predominantly blunted affect.  There was no evidence of delusional thinking.  He reported experiencing hallucinations when he stayed up a long period without sleep.  At such times, he had dark thoughts of death and killing.  His eye contact was fair.  He frequently spoke with his eyes glancing up at the ceiling.  He denied recent suicidal or homicidal ideation and was well-oriented.  His short-term memory was fair.  His attention and concentration was poor.  He was able to reason abstractly.  His judgment appeared intact, but he indicated that he was prone to poor judgment when angry.  His speech was loquacious and over-elaborated but coherent with normal rate and at times forceful tone.  He did not report panic attacks.  He reported depression related to feelings of alienation and loneliness and appeared to have difficulty admitting to fear or anxiety due to his need to appear in control.  

His difficulties with irritability, concentration, Vietnam preoccupation, hypervigilance, and deeply ingrained survivor mentality with exaggerated needs for control interfered with his social and occupational functioning to a marked degree.  He was able to perform activities of daily living with no difficulty.  He was currently reporting ongoing problems with social alienation, hypervigilance, emotional numbing and detachment, irritability, frequent nightmares, poor sleep, exaggerated startle reaction, hyperreactivity to Vietnam cues, avoidance of crowds, and depression related to social isolation and feelings of alienation.  A diagnosis of PTSD, chronic, severe, was given, and a GAF score of 45 was assigned.  The examiner noted that given the Veteran's erratic sleep, mistrust, irritability, and difficulty overcoming a deeply ingrained survivor mentality, it was unlikely that he would be capable of working in close proximity with others on a full-time basis.    

A January 2006 VA treatment record notes that the Veteran was euthymic and talkative.  He is increasingly aware of his irritability and anger.  His PTSD symptoms continue to have a negative impact on his ability to cope with everyday life events.  

April 2006 VA treatment records note that the Veteran presented as euthymic, talkative, and motivated.  His daughter was staying with him during the remainder of the week.  

VA group therapy reports dated throughout 2007 indicate that the Veteran participated in group therapy for PTSD.  

The medical evidence does not demonstrate findings of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and neglect of personal appearance and hygiene, which would be indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, which are symptoms of the type and degree contemplated for a 70 percent rating; nor does it demonstrate other symptoms, or their effects, of the type and degree that would justify a 70 percent rating prior to July 30, 2007.  See 38 C.F.R. § 4.130, DC 9411.  

There is evidence of record that indicates that the Veteran has irritability, anger, sleeping problems, heightened arousal, flashbacks, hypervigilance, anger problems, poor concentration, impaired social functioning, depression, depressed mood and blunted affect, and poor concentration and judgment.  Symptoms of the severity of chronic sleep impairment and depressed mood are the type of symptoms listed as examples of a PTSD disability of such a severity as to warrant only a 30 percent rating.  Difficulty in establishing and maintaining effective social relationships, flattened affect, mood disturbances, and impaired judgment, are symptoms of the severity prescribed for the Veteran's current 50 percent rating.  See Id.  

There is some evidence of record prior to July 31, 2007, which could be interpreted as indicating that the Veteran is unable to establish or maintain effective relationships, which is a symptom of the severity noted for a 70 percent rating.  However, the evidence of record indicates that the Veteran has a relationship with his daughter and attends Church weekly, which indicates that he does have some social relationships.  The Board is the finder of fact and the term "effective" in the rating criteria is subjective.  The Board finds that the weight of the evidence demonstrates that the Veteran, while he has difficulty in establishing and maintaining social relationships, is not unable to do so.  Such is consistent with the criteria for his 50 percent rating prior to July 31, 2007.  See Id.  

Although there is competent evidence that the Veteran has depression, the medical evidence of record clearly demonstrates that the Veteran's depression is not so severe as to affect his ability to function independently, appropriately, and effectively.  The Veteran maintains a household, drives, attends Church weekly, cares for his daughter, and takes himself to VA therapy sessions in a regular manner.  

The Veteran does suffer from irritability, anger, poor concentration, heightened arousal, some suicidal ideation, and hyper vigilance; however, these symptoms alone do not warrant a 70 percent rating in the absence of other symptoms of the type or severity prescribed for a 70 percent rating such as obsessional rituals, illogical speech, or spatial disorientation.  Nor does the evidence include any manifestations other than those listed in the DSM-IV criteria which would justify a rating higher than 50 percent.   

Neither Mauerhan, supra, nor Diagnostic Code 9411, allows for a 70 percent rating to be assigned for occupational and social impairment in most areas in the absence of symptoms of a severity or degree as those listed as examples in DC 9411 that are productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, even if mild or transient symptoms of PTSD produce the same result.  See 38 C.F.R. § 4.130.  

Similarly, the December 2005 VA examination report noting that it is unlikely that the Veteran would be capable of working in close proximity with others on a full-time basis, does not show that the Veteran's PTSD causes occupational impairment in most areas.  In fact, VA regulations provide alternatives for Veteran's whose disabilities prevent some employment due to mild symptoms, such as extra-schedular ratings and  TDIU.  The Board is remanding the Veteran's TDIU claim based on the December 20005 VA examination; however, Mauerhan, supra, does not require that a 100 percent schedular rating for PTSD be assigned simply because the Veteran is capable of some, but not all, types  of employment in the absence of symptoms of the severity as those examples enumerated in DC 9411.  

In addition, although the reported GAF scores of record are generally in the range of  45, GAF scores are only one factor to be considered in assigning a rating.  The GAF scores assigned support the Veteran's current 50 percent rating;  a lower GAF score of 31-40, which denotes major impairment in several areas, would be significant evidence in support of a higher rating.   

The Veteran is competent to report symptoms of PTSD that only require his personal knowledge as it comes to him through his senses, such as being angry. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a lay person he cannot provide competent evidence as to whether he has occupational and social impairment in most areas, or whether he has specific psychiatric symptoms, such as depression, delusions, or spatial disorientation.  Nor can he provide a probative assessment of  the severity of his psychiatric disorder. 

The fact that the Veteran's PTSD causes some occupational impairment and that he has few friends and has been divorced a number of times has been considered. However, those facts alone do not justify a higher rating, nor do they demonstrate occupational and social impairment in most areas as contemplated by the rating criteria in DC 9411.  Occupational impairment is, in fact, part of the criteria for both a 50 and 70 percent rating under DC 9411.  

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating prior to July 31, 3007; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  The Board finds that the medical evidence, which directly address the criteria under which PTSD is evaluated, are far more probative than the Veteran's own assessment as to severity.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

At no time prior to July 31, 2007, has his PTSD disability met or nearly approximated the criteria for a higher rating, and further staged ratings are not for application.  See Hart, 21 Vet. App. 505. 

As the criteria for assignment of the next higher 70 percent rating are not met, the criteria for the even higher rating of 100 percent are likewise not met.  

The preponderance of the evidence is against an evaluation in excess of 50 percent for PTSD prior to July 31, 2007; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert, 1 Vet. App. at 57-58. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The competent medical evidence of record does not establish that the rating criteria are inadequate to evaluate the Veteran's PTSD prior to July 31, 2007.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, are the symptoms, such as anger, depressed mood, and suicidal ideation, included in the criteria used to evaluate his PTSD.  Nor is there any evidence of marked interference with employment.  To the contrary, the evidence demonstrates that he worked for the postal service for 16 years and was terminated because of a felony conviction and incarceration and that he created and ran his own business with up to 11 employees for a number of years.  There is no evidence that he cannot work; only that he has not worked for a number of years.

Accordingly, a referral to the Under Secretary is not warranted.  See Thun, supra.


ORDER

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 31, 2007, is denied.


REMAND

The Veteran seeks entitlement to TDIU prior to July 31, 2007.  

Prior to July 31, 2007, the Veteran was service connected for PTSD, rated as 50 percent disabling.  That was his only service connected disability and his combined rating prior to July 31, 2007, was 50 percent. 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  38 C.F.R. §3.340.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

However, in exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  

The Board lacks the authority to assign an extra-schedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The December 2005 VA examination report noted that it was unlikely that the Veteran would be capable of working in close proximity with others on a full-time basis because of his PTSD.  Because the medical evidence of record prior to July 31, 2007, indicates that the Veteran has some occupational problems which are related to his service-connected PTSD, and to comply with the Court's 
April 2011 Memorandum Decision, the Veteran's TDIU claim must be submitted to the Director of Compensation and Pension Services for extra-schedular consideration.  


Accordingly, the case is REMANDED for the following:

1.  Submit the Veteran's claim for a TDIU on an extra-schedular basis prior to July 31, 2007, to the Director of Compensation and Pension Services.   The Director is to consider all evidence of record prior to July 32, 2007, including SSA records that reflect the Veteran was denied SSA disability benefits.

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The TDIU claim for the period prior to July 31, 2007 should then be readjudicated.  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


